United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3043
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                        Cortez White, also known as Tez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: May 31, 2013
                               Filed: June 4, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      After Cortez White pleaded guilty to drug-trafficking offenses, the district
     1
court sentenced him to 151 months in prison and five years of supervised release.

         1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
He now brings this appeal in which his counsel has moved to withdraw, and argues
in a brief filed under Anders v. California, 386 U.S. 738 (1967), that the district court
should not have credited the sentencing testimony of a police officer in assessing a
firearm enhancement under U.S.S.G. § 2D1.1.

       Upon careful review of the sentencing transcript, we defer to the district court’s
credibility finding, see United States v. Mickelson, 378 F.3d 810, 822 (8th Cir. 2004),
and we conclude that the court did not err in assessing the firearm enhancement, see
United States v. Canania, 532 F.3d 764, 770 (8th Cir. 2008) (standard of review),
based on the police officer’s testimony that he found a loaded and cocked firearm
near the front door of a residence where White was present--along with drugs, drug
paraphernalia, and cash, see U.S.S.G. § 2D1.1, comment. (n.3); United States v.
Fladten, 230 F.3d 1083, 1086 (8th Cir. 2000) (per curiam) (evidence that weapon was
found in same location as drugs or drug paraphernalia usually suffices).
Significantly, White told the officer that he kept the firearm to protect “product and
money.”

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm,
and we grant counsel leave to withdraw.
                       ______________________________




                                          -2-